


EXHIBIT 10.10


Grant # ______
CAREER SHARES
 
RESTRICTED STOCK UNIT AGREEMENT
 
This Career Shares Restricted Stock Unit Agreement (“Agreement”) is made and
entered into as of [DATE] (the “Grant Date”) by and between Computer Sciences
Corporation, a Nevada corporation (the “Company”), and [NAME], a full-time
employee of the Company and/or one or more of its subsidiaries (the “Employee”).
 
WHEREAS, pursuant to the Company’s [PLAN] Stock Incentive Plan (the “Plan”), the
Company desires to grant to the Employee, and the Employee desires to accept, a
restricted stock unit redeemable in shares of common stock, par value $1.00 per
share, of the Company (the “Common Stock”), upon the terms and conditions set
forth herein, which terms, conditions and restrictions have been approved by the
committee of the Board of Directors administering the Plan (the “Committee”);
 
NOW, THEREFORE, in consideration of the foregoing recital and the covenants set
forth herein, the parties hereto hereby agree as follows:
 
The Company hereby grants to the Employee, and the Employee hereby accepts, a
restricted stock unit redeemable by the delivery of [SHARES] shares of Common
Stock, which restricted stock unit shall be subject to all of the terms and
conditions set forth in this Agreement, including, without limitation, those set
forth in Schedule “RSU7” attached hereto and incorporated herein by this
reference (the “RSU”).
 
Except as otherwise provided in this Agreement, the RSU shall be "redeemed" by
the Company delivering to the Employee (or after the Employee's death, the
beneficiary designated by the Employee for such purpose), on the redemption
dates indicated below, the number of shares of Common Stock indicated below
across from such dates ("RSU Shares"), together with Dividend Equivalents (as
hereinafter defined):
 
RSU Shares                                           Redemption Date
(Shares)                                      1st Anniversary of the Retirement
Date (as hereinafter defined)
(Shares)                                      2nd Anniversary of the Retirement
Date
(Shares)                                      3rd Anniversary of the Retirement
Date
(Shares)                                      4th Anniversary of the Retirement
Date
(Shares)                                      5th Anniversary of the Retirement
Date
(Shares)                                      6th Anniversary of the Retirement
Date
(Shares)                                      7th Anniversary of the Retirement
Date
(Shares)                                      8th Anniversary of the Retirement
Date
(Shares)                                      9th Anniversary of the Retirement
Date
(Shares)                                      10th Anniversary of the Retirement
Date
 
The term "Retirement Date" shall mean the date that the Employee’s status as a
full-time employee of the Company or any of its subsidiaries is terminated,
provided that on such date either (a) the Employee is age 65 or older, or (b)
the Employee is age 55 or older and shall have been (or for any other purpose
shall have been treated as if he or she had been) a continuous full-time
employee of the Company or its subsidiaries for at least 10 years immediately
prior thereto, or (c) such termination has been specifically approved by the
Committee as a "retirement" for purposes of this Agreement.
 
The term “Dividend Equivalents” shall mean, with respect to each RSU Share being
delivered by the Company upon redemption of the RSU, or cancelled by the Company
in payment of withholding taxes, an amount in cash equal to the aggregate amount
of all regular cash dividends paid on a share of Common Stock during the period
between the Grant Date and the date of such redemption or cancellation, together
with interest thereon at the rate credited to amounts deferred under the
Company’s Deferred Compensation Plan, as such rate may be changed from time to
time.
 

 
 
COMPUTER SCIENCES CORPORATION
 
By ______________________________
    Michael W. Laphen
    Chairman, President and Chief Executive Officer
 
By ______________________________
    Donald G. DeBuck
    Vice President and Chief Financial Officer
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date.
 
EMPLOYEE
 
___________________________________________
[NAME]


The Employee acknowledges receipt of the Plan and a Prospectus relating to the
RSU, and further acknowledges that he or she has reviewed this Agreement and the
related documents and accepts the provisions thereof.

___________________________________________
[NAME]
[ADD1]
[ADD2]
[ADD3]

 
 

--------------------------------------------------------------------------------

 

[CAREER SHARES] RESTRICTED STOCK UNIT SCHEDULE RSU7
 
ADDITIONAL TERMS AND CONDITIONS
 
1. Accelerated Redemption of the RSU; Cancellation of the RSU.
 
(a) Death or Disability.
 
(i) Notwithstanding anything to the contrary in this Agreement, if the Employee
shall die at any time prior to the redemption in full of the RSU, then, one
calendar month after such death, the Company shall complete the redemption in
full of the RSU.
 
(ii) If, prior to the Retirement Date, the Employee's status as a full-time
employee of the Company or any of its subsidiaries is terminated by reason of
the Disability of the Employee, then, one calendar month after such employment
termination date, the Company shall complete the redemption in full of the
RSU.  "Disability" shall mean the Employee has become “disabled,” as such term
is defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
 
(b) Cancellation of RSU upon Other Termination of Employment.  If, prior to the
Retirement Date, the Employee's status as a full-time employee of the Company or
any of its subsidiaries is voluntarily or involuntarily terminated other than by
reason of the death or Disability of the Employee, then the RSU shall
automatically be cancelled as of the close of business on such employment
termination date.
 
(c) Change of Control. Notwithstanding anything to the contrary in this
Agreement, if there is a Change in Control (as hereinafter defined) at any time
prior to the redemption in full of the RSU, then, immediately prior to the
Change of Control, the RSU shall be redeemed in full.  Change in Control” shall
mean the consummation of a “change in the ownership” of Computer Sciences
Corporation, a “change in effective control” of Computer Sciences Corporation or
a “change in the ownership of a substantial portion of the assets” of Computer
Sciences Corporation, in each case, as defined in Section 409A of the U.S.
Internal Revenue Code and the regulations thereunder.
 
(d) Cancellation of RSU after Retirement Date.  After the Retirement Date but
prior to the earlier of (1) the redemption in full of the RSU or (2) a Change in
Control, the RSU may be cancelled if, in the judgment of the Board of Directors
of the Company, upon the advice of counsel, the Employee, directly or
indirectly:
 
(i) breaches any obligation to the Company under any agreement relating to
assignment of inventions, disclosure of information or data, or similar matters;
or
 

 
1

--------------------------------------------------------------------------------

 

(ii) competes with the Company, or renders competitive services (as a director,
officer, employee, consultant or otherwise) to, or owns more than a 5% interest
in, any person or entity that competes with the Company; or
 
(iii) solicits, diverts or takes away any person who is an employee of the
Company or advises or induces any employee to terminate his or her employment
with the Company; or
 
(iv) solicits, diverts or takes away any person or entity that is a customer of
the Company, or advises or induces any customer or potential customer not to do
business with the Company; or
 
(v) discloses to any person or entity other than the Company, or makes any use
of, any information relating to the technology, know-how, products, business or
data of the Company or its subsidiaries, suppliers, licensors or customers,
including but not limited to the names, addresses and special requirements of
the customers of the Company.
 
2. Payment of Taxes.
 
(a) If the Company and/or the Employee's employer (the “Employer”) are obligated
to withhold an amount on account of any federal, state or local tax imposed as a
result of the grant or redemption of the RSU pursuant to this Agreement
(collectively, “Taxes”), including, without limitation, any federal, state or
other income tax, or any F.I.C.A., state disability insurance tax or other
employment tax (the date upon which the Company and/or the Employer becomes so
obligated shall be referred to herein as the “Withholding Date”), then the
Employee shall pay to the Company on each such Withholding Date, the minimum
aggregate amount that the Company and the Employer are so obligated to withhold,
as such amount shall be determined by the Company (the “Minimum Withholding
Liability”), which payment shall be made by the automatic cancellation by the
Company of a portion of the RSU Shares (such shares to be valued on the basis of
the aggregate Fair Market Value (as hereinafter defined) thereof on the
Withholding Date, plus the value of the Dividend Equivalents associated with
such shares on the Withholding Date); provided that the RSU Shares to be
cancelled shall be those that would otherwise have been delivered to the
Employee the soonest upon redemption of the RSU; and provided further, however,
that the Employee may instead pay to the Company, by check or wire transfer
delivered or made within one business day after such Withholding Date, an amount
equal to or greater than the Minimum Withholding Liability.
 
(b) The “Fair Market Value” of an RSU Share on any date shall be equal to the
last sale price, regular way, of a share of Common Stock on such date (or in
case the principal United States national securities exchange on which the
Common Stock is listed or admitted to trading is not open on such date, the next
preceding date upon which it is open), or in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on such
securities exchange.
 

 
2

--------------------------------------------------------------------------------

 

(c) The Employee acknowledges that neither the Company nor the Employer has:
 
(i) except to the extent specifically set forth in a prospectus delivered by the
Company to the Employee together with this Agreement, made any representation or
given any advice to the Employee with respect to the realization or recognition
of any Taxes by the Employee; or
 
(ii) undertaken or agreed to structure the RSU, or the grant of the RSU, to
reduce or eliminate the Employee's liability or potential liability for Taxes.
 
3. Certain Corporate Transactions.  In the event that the outstanding securities
of any class then comprising the RSU Shares are increased, decreased or
exchanged for or converted into cash, property and/or a different number or kind
of securities, or cash, property and/or securities are distributed in respect of
such outstanding securities, in either case as a result of a reorganization,
merger, consolidation, recapitalization, reclassification, dividend (other than
a regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split or the like, then, unless the Committee shall determine otherwise,
the term "RSU Shares," as used in this Agreement, shall, from and after the date
of such event, include such cash, property and/or securities so distributed in
respect of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.
 
4. Effect of Section 409A of the U.S. Internal Revenue Code.  Notwithstanding
anything to the contrary in this Agreement, if, upon the advice of its counsel,
the Company determines that the redemption of an RSU Share pursuant to this
Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the U.S. Internal Revenue Code or any other taxes or
penalties imposed under Section 409A ("409A Taxes") as applicable at the time
such redemption is otherwise required under this Agreement, then:
 
(a) such redemption shall be delayed until the date that is six months after the
date of the Employee's “separation from service” (as such term is defined under
Section 409A) with the Employer, or such shorter period that, in the opinion of
such counsel, is sufficient to avoid the imposition of 409A Taxes (the "Payments
Delay Period"); and
 
(b) if all or any part of such RSU Share has been converted into cash pursuant
to Section 4 hereof, then:
 
(i) upon redemption of such RSU Share, such cash shall be increased by an amount
equal to interest thereon for the Payments Delay Period at a rate equal to the
120-month rolling average yield to maturity of the index called the "Merrill
Lynch U.S. Corporates, A Rated, 15+ Years Index" (or any successor index, or if
neither exists, the most similar index which does exist) as of December 31 of
the year preceding the year in which the Payments Delay Period commences,
compounded annually; and
 

 
3

--------------------------------------------------------------------------------

 

(ii) the Company shall fund the payment of such cash to the Employee upon
redemption of such RSU Share, including the interest to be paid with respect
thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably funding a trust for the benefit of the Employee.  Such trust shall
be a grantor trust described in Section 671 of the U.S. Internal Revenue Code
and intended not to cause tax to be incurred by the Employee until amounts are
paid out from the trust to the Employee.  The trust shall provide for
distribution of amounts to the Employee in order to pay taxes, if any, that
become due on the amounts as to which payment is being delayed during the
Payment Delay Period pursuant to this Section 5, but only to the extent
permissible under Section 409A of the U.S. Internal Revenue Code without the
imposition of 409A Taxes.  The establishment and funding of such trust shall not
affect the obligation of the Company to pay the Delayed Cash Payment pursuant to
this Section 5.
 
5. Transferability.  Neither the RSU nor any interest therein may be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner.
 
6. Data Privacy.
 
(a) In order to implement, administer, manage and account for the Employee's
participation in the Plan, the Company and/or the Employer may:
 
(i) collect and use certain personal data regarding the Employee, including,
without limitation, the Employee's name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock-based incentives granted, awarded or sold to the Employee
by the Company (collectively, the “Data”);
 
(ii) transfer the Data, in electronic or other form, to employees of the Company
and its subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee's country or in other
countries that may have different data privacy laws and protections than the
Employee's country;
 
(iii) transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
redemption of the RSU; and
 
(iv) retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee's participation in the Plan.
 

 
4

--------------------------------------------------------------------------------

 

(b) The Employee hereby consents to the collection, use, transfer and retention
of the Data, as described in this Agreement, for the exclusive purpose of
implementing, administering, managing and accounting for the Employee's
participation in the Plan.
 
(c) The Employee understands that by contacting his or her local human resources
representative, the Employee may:
 
(i) view the Data;
 
(ii) correct any inaccurate information included within the Data;
 
(iii) request additional information regarding the storage and processing of the
Data
 
(iv) request a list with the names and addresses of any potential recipients of
the Data; and
 
(v) under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.
 
7. Plan.  The RSU is granted pursuant to the Plan, as in effect on the Grant
Date, and are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that no such amendment
shall deprive the Employee, without his or her consent, of the RSU or of any of
the Employee's rights under this Agreement.  The interpretation and construction
by the Committee of the Plan, this Agreement and such rules and regulations as
may be adopted by the Committee for the purpose of administering the Plan shall
be final and binding upon the Employee.  Until the RSU is redeemed in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.
 
8. Employment Rights.  No provision of this Agreement shall (a) be deemed to
form an employment contract or relationship with the Company or any of its
subsidiaries, (b) confer upon the Employee any right to be or continue to be in
the employ of the Company or any of its subsidiaries, (c) affect the right of
the Employer to terminate the employment of the Employee, with or without cause,
or (d) confer upon the Employee any right to participate in any employee welfare
or benefit plan or other program of the Company or any of its subsidiaries other
than the Plan.  The Employee hereby acknowledges and agrees that the Employer
may terminate the employment of the Employee at any time and for any reason, or
for no reason, unless applicable law provides otherwise or unless the Employee
and the Employer are parties to a written employment agreement that expressly
provides otherwise.
 
9. Nature of Company Restricted Stock Unit Grants.  The Employee acknowledges
and agrees that:
 
(a) the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
 

 
5

--------------------------------------------------------------------------------

 

(b) the Company grants restricted stock units voluntarily and on an occasional
basis, and the receipt of the RSU by the Employee does not create any
contractual or other right to receive any future grant of restricted stock
units, or any benefits in lieu of a grant of restricted stock units;
 
(c) all decisions with respect to future grants of restricted stock units by the
Company will be made in the sole discretion of the Company;
 
(d) the Employee is voluntarily participating in the Plan;
 
(e) restricted stock units are an extraordinary item which do not constitute
compensation of any kind for services rendered to the Company or the Employer,
and which are outside the scope of the Employee's employment contract, if any;
 
(f) restricted stock units are not part of normal or expected compensation or
salary for any purposes, including, without limitation, for purposes of
calculating any severance, resignation, termination, redundancy or
end-of-service payments, or any bonuses, long-service awards or pension or
retirement benefits, or any similar payments;
 
(g) the future value of the RSU is unknown and cannot be predicted with
certainty; and
 
(h) the Employee hereby indemnifies the Company and the Employer against, and
irrevocably releases and holds them harmless from, any claim or entitlement to
compensation or damages arising from the cancellation of the RSU in accordance
with this Agreement, or any diminution in the value of the RSU.
 
10. Successors.  This Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the Employee
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.
 
11. Entire Agreement; Amendments and Waivers.  This Agreement embodies
the  entire understanding and agreement of the parties with respect to the
subject matter hereof, and no promise, condition, representation or warranty,
express or implied, not stated or incorporated by reference herein, shall bind
either party hereto.  None of the terms and conditions of this Agreement may be
amended, modified, waived or canceled except by a writing, signed by the parties
hereto specifying such amendment, modification, waiver or cancellation.  A
waiver by either party at any time of compliance with any of the terms and
conditions of this Agreement shall not be considered a modification,
cancellation or consent to a future waiver of such terms and conditions or of
any preceding or succeeding breach thereof, unless expressly so stated.
 
12. Severability.  Any provision of this Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.
 

 
6

--------------------------------------------------------------------------------

 

13. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Nevada,
United States of America, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.  Any action, suit or
proceeding to enforce the terms and provisions of this Agreement, or to resolve
any dispute or controversy arising under or in any way relating to this
Agreement, may be brought in the state courts for the County of Washoe, State of
Nevada, United States of America, and the parties hereto hereby consent to the
jurisdiction of such courts.  If the Employee has received this or any other
document related to the Plan translated into a language other than English, and
the translated version is different than the English version, the English
version will control.
 

 
7

--------------------------------------------------------------------------------

 
